FILED
                           NOT FOR PUBLICATION                              MAR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RONALD NARDIZZI, an individual,                  No. 14-55264

              Plaintiff - Appellant,             D.C. No. 2:13-cv-03210-MWF-SH

 v.
                                                 MEMORANDUM*
BETTY D. WILLIAMS, an individual;
UNITED STATES OF AMERICA,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                     Argued and Submitted February 12, 2016
                              Pasadena, California

Before: BERZON and OWENS, Circuit Judges, and MARBLEY,** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Algenon L. Marbley, District Judge for the U.S.
District Court for the Southern District of Ohio, sitting by designation.
      Ronald Nardizzi, a former employee of a non-appropriated fund

instrumentality (“NAFI”) 1 on a United States Naval Base, appeals from the district

court’s dismissal of his claims for violations of his Fifth Amendment due process

rights and intentional interference with contractual relations, as well as its denial of

his motion for leave to amend his complaint. The district court dismissed

Nardizzi’s Fifth Amendment claim for lack of subject-matter jurisdiction, holding

that Congress intended to preclude NAFI employees from bringing constitutional

claims for damages against a supervisor. The district court also dismissed

Nardizzi’s claim for intentional interference with contractual relations because the

United States has not waived its sovereign immunity with respect to tort claims for

interference with contract.

      We have jurisdiction over this appeal under 28 U.S.C. § 1291 and review de

novo a district court’s dismissal of a complaint under Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). Viewtech, Inc. v. United States, 653 F.3d 1102,

1103–04 (9th Cir. 2011); Harkonen v. U.S. Dep’t of Justice, 800 F.3d 1143, 1148

(9th Cir. 2015). We affirm the judgment of the district court.

      In certain circumstances, a plaintiff may bring an action for constitutional

violations by a federal officer under Bivens v. Six Unknown Named Agents of Fed.

      1
        NAFIs are quasi-governmental entities whose funds come primarily from
their own activities rather than annual congressional appropriations. See Calder v.
Crall, 726 F.2d 598, 600 (9th Cir. 1984).
Bureau of Narcotics, 403 U.S. 388, 397 (1971). Such an action is unavailable,

however, when “the design of a Government program suggests that Congress has

provided what it considers adequate remedial mechanisms for constitutional

violations,” or where there are “indications that congressional inaction has not been

inadvertent.” Schweiker v. Chilicky, 487 U.S. 412, 423 (1988).

      In Blankenship v. McDonald, we held that a federal court reporter, who

lacked access to the administrative remedies provided under the Civil Service

Reform Act (“CSRA”), was precluded from bringing a Bivens action. 176 F.3d
1192, 1195 (9th Cir. 1999). Blankenship compels the dismissal of Nardizzi’s

Bivens action. There, we found that Congress’s decision to deny certain remedies

to judicial employees and grant them others indicated that the lack of more

complete remedies to the plaintiff was not inadvertent. Id. Similarly, NAFI

employees have access to certain administrative remedies to challenge a

termination through the Navy Personnel Manual, and Congress explicitly excluded

NAFI employees from the remedial scheme of the CSRA, see 5 U.S.C. § 2105(c).

Therefore, Congress’s decision to deny a more complete remedy to these

employees was not inadvertent.

      The district court also correctly dismissed Nardizzi’s tort claim for

intentional interference with contractual relations for lack of subject-matter

jurisdiction because Nardizzi did not challenge the district court’s substitution of
the United States as a defendant in this action, and the United States is immune

from suit for interference-with-contract claims under the Federal Tort Claims Act.

See 28 U.S.C. § 2680(h).

      Finally, the district court properly denied Nardizzi leave to amend his Fifth

Amendment claim to include a request for equitable relief. An amendment would

be futile because the available procedures were constitutionally adequate. See Saul

v. United States, 928 F.2d 829, 843 (9th Cir. 1991).

      AFFIRMED.